Name: 2004/629/EC: Commission Decision of 1 September 2004 repealing Decision 2002/794/EC concerning certain protective measures with regard to poultrymeat, poultrymeat products and poultrymeat preparations intended for human consumption and imported from Brazil (notified under document number C(2004) 3297)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of the legal system;  health;  foodstuff; NA;  animal product;  international trade;  agricultural policy;  America;  trade
 Date Published: 2005-10-12; 2004-09-03

 3.9.2004 EN Official Journal of the European Union L 284/6 COMMISSION DECISION of 1 September 2004 repealing Decision 2002/794/EC concerning certain protective measures with regard to poultrymeat, poultrymeat products and poultrymeat preparations intended for human consumption and imported from Brazil (notified under document number C(2004) 3297) (Text with EEA relevance) (2004/629/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(1) thereof, Whereas: (1) Pursuant to Commission Decision 2002/794/EC (3), all consignments of poultrymeat, poultrymeat products and poultrymeat preparations (poultrymeat) imported from Brazil were to be chemically tested in order to demonstrate the absence of nitrofurans and their metabolites. (2) The number of consignments of poultrymeat from Brazil subject to testing was reduced from 100 % to 20 % by Decision 2002/794/EC, as amended by Commission Decision 2004/198/EC. That amendment was made on the basis of the guarantees offered by Brazil, the results of the chemical tests carried out by the Member States and the results of a mission to Brazil by the Food and Veterinary Office. (3) Since that reduction in the number of consignments subject to the testing, the Commission, through the rapid alert system, has not received any further notification of nitrofurans and their metabolites in poultrymeat from Brazil. (4) Decision 2002/794/EC should therefore be repealed. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2002/794/EC is repealed. Article 2 Member States shall amend the measures they apply to imports in order to bring them into line with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision shall apply from 10 September 2004. Article 4 This Decision is addressed to the Member States. Done at Brussels, 1 September 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 31, 1.2.2002, p. 1. Regulation as amended by Regulation (EC) No 1642/2003 (OJ L 245, 29.9.2003, p. 4). (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1). (3) OJ L 276, 12.10.2002, p. 66. Decision as amended by Decision 2004/198/EC (OJ L 64, 2.3.2004, p. 39).